PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Anderson et al.
Application No. 16/149,980
Filed: 2 Oct 2018
For: Method for Testing Semiconductor Devices
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. § 120 FOR THE BENEFIT OF A PRIOR-FILED APPLICATION,” FILED November 20, 2020, which is being treated as a petition under 37 CFR 1.78(c), requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional applications.  

The petition is GRANTED.

If the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) is presented after the time period provided by 37 CFR 1.78(a)(4), the claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application may be accepted if the reference required by 37 CFR 1.78(a)(3) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional application must be accompanied by:

(1) The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed application, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

As the present petition satisfies all the above requirements, the claim under 35 U.S.C. 119(e) for the benefit of the prior-filed application is accepted as being unintentionally delayed.
see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

37 CFR 1.78(c) requires a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The statement provided with the petition varies from the statement required by 37 CFR 1.78(c) but is being construed as a statement in accordance therewith. Petitioners must inform the Office if this is an incorrect interpretation.

As authorized in the petition, Deposit Account 20-0668 has been charged the required petition fee, set forth in 37 CFR 1.17(m), which is currently $2,100.00.

A corrected Filing Receipt, which includes the claim for the benefit of the prior-filed application, accompanies this decision on petition.

This application is being forwarded to Technology Center Art Unit 2868 for further examination.

Questions concerning this matter may be directed to the undersigned Attorney Advisor at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


/Amanda K Hulbert/Detailee, OPET

Enclosure:  Corrected Filing Receipt